                                                          .USDC SDNY
                                                           DOCUMENT
UNITED STATES DISTRICT COURT                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                             DOC#:         r I~                    ~
ANTONIA PHILLIPS,
                                                          OATE, Ff~_,EO:                   ' +~7! 9
                                                                                 --·· ,,·-~~;:;;::==::!.I
                                                 0 J-_B:-1,y • 4-8 8 7 (VM)
                                                  i
                                                  •,    ,.
                     Plaintiff,                   j} i. -~ !·
                                                 ORDER.
                                                  ~   i ' .·~-
                                                          ~      ~
              against
                                                  .~
                                                  :
                                                      ~
                                                          1->
                                                          ~   . "-f   ./
                                                                           :t'
THE CITY OF NEW YORK, et al.,

                     Defendants.
                                                      >   -c ~·-v ...,...,


VICTOR MARRERO, United States Distric;:t.,'Jp.dge.

        By   order   dated    April    5,   2018:, ','the                          Court    authorized

payment of a monthly stipend of $1,20;0,,t9 Griselda Feliz, the

mother of Henesy Feliz, a/k/a Antonia 1iPh':L'i!1ips ("Feliz"), from

the Supplemental Needs Trust of Hene~y-·Feliz (the "Trust") as

compensation for the special services Gris-elda Feliz performs

in providing for the unique care and support of Feliz.                                                (See

Dkt. No. 277.)

        By letter dated October 2,          2019, _Sinead A.                               Fitzsimons,

Vice    President     and    Trust    Officer     of                       Orange       Bank    &   Trust

Company,      the Trustee of the Trust           (the "Trustee"),                              informed

the Court that Griselda Feliz requested retroactive payment of

the $1,200 monthly stipend for the period from January 2008

until March 2018, a sum of approximately $150,000.                                             (See Dkt.

No.    342.) Because the Trustee was not appointed to its role

until December 2017 -- towards the end of the period for which

Griselda Feliz requests retroactive payment -- the Trustee

takes    no    position      on   whether    a        retroactive                          stipend     is

appropriate.      (See id.)
      By letter dated October 21, 2019, Harry Rimm ("Rimm"), as

guardian ad litem for Feliz, informed the' Court that Griselda

Feliz had requested retroactive payment of the stipend dating

back to 2007 or 2008.       (See Dkt. No. 343.) Rimm listed various

considerations     which,     in    his   view,   make   it   "difficult    to

maintain that paying a lump sum of approximately $150,000 to

[Griselda]    Feliz is in the best interests of [Feliz]."                  (See

id. at 2-3.) Specifically, Rimm noted that (1) a stipend is,

in his experience, unusual and typically forward-looking;                   (2)

the approximately $150,000 payment would constitute taxable

income to Griselda Feliz, and the significant amount paid in

taxes would be unavailable to both Griselda Feliz and the

Trust; (3) a lump-sum, retroactive stipend is not necessary to

cover expenses related to the house in Yonkers that the Trust

is purchasing for Feliz            (the "Yonkers house")       because such

expenses can be paid from the Trust on an as-needed basis

and/or from Griselda Feliz's monthly stipend and any monthly

social security income she receives; and (4)                  Rimm estimates

that a $150,000 payment would reduce the Trust's net income to

approximately $27,000 per year, which, when compared to 2018

expenses of $25,000, raises concerns about eroding the Trust's

principal. (See id.) Based on these considerations, Rimm asked

the   Court   to   consider        authorizing    a   retroactive    stipend

covering only a one or two year period and/or ordering the


                                      -2-
Trustee to assess annually whether any increase or decrease in

the monthly stipend is warranted.           (See id. at 3.)

       By letter dated October 25,          2019,    Julia Ryan     ("Ryan"),

the Executive Director of the Office of Liens and Trusts at

the New York City Human Resources Administration (the "HRA"),

notified    the     Court    that   the    HRA's    position   is     that      a

retroactive stipend would not benefit Feliz and would not

comport with the terms of the Trust.           (See 0kt. No. 344 at 2.)

According to Ryan, the HRA has never approved a retroactive

stipend from a supplemental needs trust.               (See id. at 1.)          In

the HRA's experience,         stipends are typically requested on a

forward-looking basis when a parent must stay home to care for

a     disabled    trust     beneficiary     and,     because   of    changed

circumstances, expenditures from the trust are needed to cover

the beneficiary's present and future needs.                 ( See id. ) Ryan

explained    that    "any    expenditures     from    the   Trust    for     the

benefit of [Feliz] or to preserve trust assets . . . could be

made directly by the Trustee." (Id. at 2.) Accordingly, Ryan

rejected as "not compelling" the notion that paying a lump sum

to Griselda Feliz is necessary to benefit Feliz or support the

Trust-owned real property.          (Id.) Ryan flagged the possibility

that a lump-sum payment to Griselda Feliz could negatively

impact Feliz' s eligibility for Medicaid, which "is contrary to

the    purpose    of utilizing a      supplemental needs       trust       as   a


                                     -3-
vehicle to shelter assets." (Id. at 1). Ryan also pointed to

the    absence of any determination by the Trustee that the

requested retroactive payment would represent the fair market

value of past services rendered.                  (Id.) Based on the preceding

reasons, Ryan expressed concern that a retroactive stipend,

rather than covering the beneficiary's present and future

needs,      would "enrich[]          [the parent]      at the expense of the

Trust and Trust beneficiary.                         " (Id.)

        Upon consideration of the correspondence discussed above

and other documents in the record, the Court is persuaded that

a     retroactive      stipend       is    not    appropriate     in     this    case.

However, the Court acknowledges that, in connection with the

move to the Yonkers house,                 Griselda Feliz has taken on new

responsibilities         that        may    impose    greater     obligations       or

financial burdens.         Accordingly, it is hereby

        ORDERED that the Trustee is invited to submit a proposal

as to whether,         in view of any additional responsibilities

Griselda Feliz may have undertaken in the care of Feliz by

reason of the family's move to a new home in Yonkers,                              New

York, an increase in the monthly stipend for Griselda Feliz

may    be   warranted     on     a    forward-looking          basis.      Any    such

proposal       shall     take        into        consideration     the     relevant

surrounding factors, including but not limited to: the size of

the Trust, the net amount allocated to trust income, general


                                            -4-
economic     conditions,      the   possible      effect   of    inflation        or

deflation,       the    expected    tax    consequences         of    investment

decisions and of distributions of principal and income, the

expected total return of the Trust (including both income and

appreciation of capital), Feliz's needs for present and future

distributions,         the   services     being    provided      to    Feliz      by

Griselda Feliz and whether such services and Griselda Feliz's

responsibilities        related thereto may         change materially on

account of the family's move to a new home in Yonkers, New

York,    and    the    public   services     available     to        Feliz   as    a

beneficiary of a supplemental needs trust.

        SO ORDERED.

Dated:         New York, New York
               November 7, 2019


                                                    ICTOR M RERO
                                                      U.S.D.J.




                                     -5-
